Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.
 
The amendment filed 07/01/2022 has been entered. Claims 1-15 and 18-20 are pending. Claims 1,12, and 18 have been amended. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 12-15 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant further argues that Van Wie does not disclose “adjusting a reputation score of the second software agent based on an evaluation by the first software agent of a recommendation provided by the second software agent to the first software agent over the logical network connection”
In response to the applicant’s argument Van Wie in [0134], teaches the three-dimensional visualization engine updates the view of the virtual area and the positions of the objects in the virtual area in accordance with updated positions in the current object positions database and re-renders an updated version of the graphic representation of the virtual area on the display monitor and in [0128], the area server receives real-time motion data streams from the area client nodes 52-56, tracks the communicants' avatars and other objects that enter, leave, and move around in the virtual area based on the motion data. The area server updates the objects register in accordance with the current locations of the tracked objects.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GUEDALIA et al. (US 20140244834) hereinafter GUEDALIA in view of Van Wie et al. (US 20090113053) hereinafter Van Wie and further in view of Teshome et al. (US 20190334933) hereinafter Teshome.
Regarding claim 12, GUEDALIA teaches one or more computer-readable media storing instructions which, when executed by one or more hardware processors, cause the one or more hardware processors to perform operations (i.e. computer readable storage medium having stored therein a corresponding set of computer instructions that upon execution would cause an associated processor to perform the functionality described herein, [0029]) comprising: implementing respective first and second software agents, among a plurality of software agents, of respective first and second networked devices (i.e. the IoT SuperAgents may connect to the Internet and communicate with each other over the Internet and/or communicate with each other directly to facilitate communication between the IoT device groups, [0052]); and forming a logical network connection between the first and second software agents upon receipt of one or more notifications indicating a pairwise affinity, among the pairwise affinities, between the first and second software agents (i.e. grant the second IoT device access to the first IoT device based on the ranked relationship between the first IoT device and the second IoT device, claim 8 and (i.e. transmit the interaction data to the management entity, which may then infer the relationships and notify the IoT devices about the inferred relationships such that the IoT devices can use the relationships that the management entity inferred to control the permitted access associated with the other IoT devices, [0102]).
However, GUEDALIA does not explicitly disclose transmitting, from the first and second software agents to a partition manager of the partitioned virtual space, profile data of respective principals associated with the respective first and second networked devices; adjusting a reputation score of the second software agent based on an evaluation by the first software agent of a recommendation provided by the second software agent to the first software agent over the logical network connection; and removing the logical network connection based on the adjusted reputation.
However, Van Wie teaches transmitting, from the first and second software agents to a partition manager of the partitioned virtual space, profile data of respective principals associated with the respective first and second networked devices (i.e. the virtual reality system typically connects each source represented in the virtual space to every sink represented in the virtual space, subject to conditions specified in global switching rules, local user preferences, and the properties of objects within the virtual space, [0003]); adjusting a reputation score of the second software agent based on an evaluation by the first software agent of a recommendation provided by the second software agent to the first software agent over the logical network connection (i.e. the three-dimensional visualization engine 164 updates the view of the virtual area and the positions of the objects in the virtual area in accordance with updated positions in the current object positions database 192 and re-renders an updated version of the graphic representation of the virtual area on the display monitor, [0134]); and removing the logical network connection based on the adjusted reputation (i.e. Since the switching rules for zones 101 and 108 do not allow connections between zones 101 and 108, the sources and sinks that are associated with avatars A and B would not be connected to any of the sources and sinks that are associated with avatars C and D, [0166]).
Based on GUEDALIA in view of Van Wie it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Van Wie to system of GUEDALIA in order to increase the capability of managing IOT devices of GUEDALIA system.
However, GUEDALIA in view of Van Wie do not explicitly disclose implementing a partitioned virtual space within which the plurality of software agents travel according to respective travel schedules and interact to determine pairwise affinities.
However, Teshome teaches implementing a partitioned virtual space within which the plurality of software agents travel according to respective travel schedules and interact to determine pairwise affinities (i.e. centralized platform to coordinate token transfer schedules, [0031] and application of power to an IoT device to define a token schedule for communicating the token with other IoT devices before interaction with a network. The token is sent at a scheduled time with application code so that near peers of the token can confirm correct operation of the IoT device by monitoring token communication. At step 92, compliance with a token communication schedule is verified, such as by ensuring that the application sends the token at scheduled times and receives tokens from near peers at scheduled times. At step 94, a check is made to determine if all token communications are normal and, if so, the process returns to step 88 to continue monitoring token communications, [0041]).
Based on GUEDALIA in view of Van Wie and further in view of Teshome it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Teshome to system of GUEDALIA and Van Wie in order to implement secure communication between IOT devices of GUEDALIA and Van Wie system.

Regarding claim 13, GUEDALIA teaches the operations further comprise, by the first and second software agents, exchanging information over the logical network connection (i.e. if two P2P clients within the same P2P group (e.g., devices 520g and 520i) desire to exchange information, one of the P2P clients may send the information to the P2P group owner (e.g., device 520h) and the P2P group owner may then relay transmissions to the other P2P client, [0076]).

Regarding claim 14, GUEDALIA teaches the exchanging information comprises transmitting, from the first software agent to the second software agent, a request for the recommendation (i.e. the other IoT device has requesting access to the IoT device or another IoT device associated with the first user (e.g., based on the attributes recorded at block 920 indicating that a message requesting access was received from the other IoT device), [0107]).

Regarding claim 15, GUEDALIA teaches the exchanging information comprises transmitting the recommendation from the second software agent to the first software agent (i.e. the IoT device may then optionally transmit data relating to the detected interaction to the management entity if the IoT device does not correspond to the management entity. For example, the interaction data transmitted to the management entity may include the recorded attributes associated with the other IoT device and the interaction, any updates or other changes to the relationship associated with the other IoT device, an indication relating to whether or not access was requested and/or the extent to which any access was granted or denied, [0108]).

Regarding claim18, the limitations of claim 18 are similar to the limitations of claim 12 above. Teshome further teaches a strategy (i.e. plural IoT nodes self-organize as a selected of plural defined topologies to establish a token exchange schedule that references context to provide timed communication of a secure token value. reconfiguration may be policy driven based upon predetermined mapping schemes or driven dynamically based on real time context including current load and risk assessments, [0028]); updating the strategy based at least partly on the received evaluation (i.e. the reconfigured nodes communicate the new functionality assignments to cloud locations 154, hierarchical nodes 156 and/or enterprise backend systems as appropriate. At step 150, reconfigured nodes report updated functionality to downstream nodes as appropriate. At step 146, functions are mapped in the replacement nodes and, at step 148 functionality is restored based upon the new node assignments, [0046]). Therefore, the limitations of claim 8 are rejected in the analysis of claim 12 above, and the claims are rejected on that basis.

Regarding claim 19, GUEDALIA teaches receiving, at the first software agent, from an external host, additional profile data of the first principal (i.e. users profile related to the IOT devices, [0128]).

Regarding claim 20, GUEDALIA teaches transmitting, from the first software agent to an external host, a preference learned from the second software agent (i.e. the IoT device may then optionally transmit data relating to the detected interaction to the management entity, [0108]).

Allowable Subject Matter
Claims 1-11 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
8/25/2022
/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447